PER CURIAM.
Petitioner, Francis Marion Black, seeks leave to file his petition for Writ of Mandamus to order the Judge of the 45th District Court of Bexar County to set a hearing in Cause No. F-195, 256, styled Francis Marion Black v. Express Publishing Company. It appears from certified copies of the instruments entered of record in this cause that by order signed on June 26, 1968, defendant’s plea in abatement was sustained and this cause dismissed.
Such order of dismissal disposed of the entire cause and accordingly was a final judgement. Petitioner did not file a motion for new trial within the time required by law, nor did he perfect an appeal from said judgment. The trial court lacks jurisdiction to grant petitioner a hearing in said cause.
Leave to file such mandamus is therefore denied.